DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on January 12, 2022, amended claims 1 and 11 are entered.  Claims 1-20 are pending.
Specification
The first paragraph of the specification is objected to because it states that the current application is a divisional. The pending claims are of a different scope than the non-elected claims in application no. 15/165959.  The pending claims are not separate and distinct from the patented claims resulting from 15/165959.
Likewise, an amended Application Data Sheet showing that the continuity is a Continuation is required.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,411,066 (hereinafter “Nike”) in view of US 2,126,263 to Kestenman (previously cited) and US 8,920,332 to Hong (cited by Applicant). 
As to claim 1, Nike claims an activity monitoring device, comprising: 
a flexible (cl 2) support structure comprising a first end spaced apart from a second end (col 53, ln 3-4);
the support structure further comprising a first side configured to be exposed to an external environment, and a second side, opposite the first side along a second axis, the second side configured to be positioned proximate to an area of skin of a user (col 53, ln 4-9); 
an activity monitoring circuit coupled to the flexible support structure (col 53, ln 11-12); 
at least two series-connected thermoelectric generator modules configured to generate and transfer electrical energy to a processor and an activity monitoring circuit (col 53, ln 21-24),
 wherein the at least two series-connected thermoelectric generator modules are configured to generate electrical energy in response to a thermal gradient between the first side and the second side (col 53, ln 33-36); and 

 a non-transitory computer-readable medium comprising computer-executable instructions that when executed by the processor perform at least (col 53, ln 13-15): 
obtaining sensor data from the activity monitoring circuit (col 53, ln 16-17).
Nike does not claim a first coupling mechanism at the first end configured to be removably-coupled to a second coupling mechanism at the second end. Kestenman teaches a first coupling mechanism at the first end configured to be removably-coupled to a second coupling mechanism at the second end (p. 1, col 1, ln 7-11; p. 2, col 1, ln 20-21; Fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the coupling configuration of Kestenman with support structure of Nike to ensure that the support structure is engaged with the body.
Nike and Kestenman do not teach determining that the sensor data is indicative of a threshold level of athletic movement, and in response, causing the device to enter into an first active state.  Hong teaches determining that the sensor data is indicative of a threshold level of athletic movement, and in response, causing the device to enter into an first active state (col 15, ln 33-45).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the process steps of Hong with the device of Nike to conserve energy by remaining in a low power state until a threshold is reached.

As to claim 2, Nike further claims wherein the activity monitoring circuit comprises an optical sensor configured to be fully powered by the thermoelectric generators, wherein the optical sensor is configured to be positioned proximate to a user's appendage when the device is worn (cl 4).

As to claim 3, Nike further claims wherein the activity monitoring circuit is a first activity monitoring circuit and the device further comprises a second activity monitoring circuit, wherein the second activity 

As to claim 4, Nike further claims wherein the activity monitoring circuit comprises an accelerometer (cl 5).

As to claim 5, Nike further claims wherein the non-transitory computer-readable medium includes computer-executable instructions that when executed by the processor cause the processor to perform at least: determining that the series-connected thermoelectric generator modules produced a threshold quantity of energy; and based upon the threshold quantity of energy being produced, altering capture of athletic measurements from the device (Cl 6).

As to claim 6, Nike further claims wherein the altering of the capture comprises reducing a sampling rate from at least one sensor (cl 7).

As to claim 7, Nike further claims wherein the altering of the capture comprises ceasing capturing data from at least one sensor (cl 8).

As to claim 8, Nike further claims wherein the support structure is a first support structure, the device further comprising a second support structure flexibly coupled to the first support structure (cl 2).

As to claim 9, Nike further claims wherein the support structure is a first support structure, the device further comprising a second support structure flexibly coupled to the first support structure; and wherein the first support structure comprises a first series-connected thermoelectric generator module and the second support structure comprises a second series-connected thermoelectric generator module, each being of the at least two series-connected thermoelectric generator modules (cl 11).



As to claim 11, Nike claims an activity monitoring device, comprising: 
a flexible support structure (cl 2), 
the support structure further comprising a first side configured to be exposed to an external environment, and a second side, opposite the first side along a second axis, the second side configured to be positioned proximate to an area of skin of a user (col 53, ln 4-9);
an activity monitoring circuit coupled to the flexible support structure (col 53, ln 11-12); 
at least two series-connected thermoelectric generator modules configured to generate and transfer electrical energy to a processor and the activity monitoring circuit (col 53, ln 21-24),
 wherein the at least two series-connected thermoelectric generator modules are configured to generate electrical energy in response to a thermal gradient between the first side and the second side (col 53, ln 33-36); 
wherein when the electrical energy generated by the two series-connected thermoelectric generator modules is below a threshold level, the activity monitoring circuit operates in a first power configuration, and when the electrical energy is above the threshold level, the activity monitoring circuit operates in a second power configuration (col 53, ln 25-32),
a non-transitory computer-readable medium comprising computer-executable instructions that when executed by the processor perform at least (col 53, ln 13-15): 
obtaining sensor data from the activity monitoring circuit (col 53, ln 16-17); and 
based upon the sensor data, calculating athletic measurements based upon a user's athletic movements (col 53, ln 18-19); and
Nike does not claim the support structure comprising a plurality of individual rigid interconnected components, wherein at least a first and a second individual interconnected components of the plurality of components each comprise a first end spaced apart from a second end along a first axis.  Kestenman teaches a support structure comprising a plurality of individual rigid interconnected components (“a band or bracelet composed of articulated links” p. 2, col 1, In 20-21), wherein at least a first and a second 
Nike and Kestenman do not teach a transceiver configured to automatically transmit the calculated athletic measurements to a mobile device.  Hong teaches a transceiver configured to automatically transmit the calculated athletic measurements to a mobile device (col 12, ln 32-35).    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the transceiver of Hong with the device of Nike and Kestenman to communicate with a client and/or server.

As to claim 12, Nike further claims wherein the activity monitoring circuit comprises an optical sensor configured to be fully powered by the thermoelectric generators, wherein the optical sensor is configured to be positioned proximate to a user's appendage when the device is worn (cl 4).

As to claim 13, Nike further claims wherein the activity monitoring circuit is a first activity monitoring circuit and the device further comprises a second activity monitoring circuit, wherein the second activity monitoring circuit comprises an optical sensor configured to be fully powered by the thermoelectric generators, wherein the optical sensor is configured to be positioned proximate to a user's appendage when the device is worn (cl 10).

As to claim 14, Nike further claims wherein the activity monitoring circuit comprises an accelerometer (cl 4).

As to claim 15, Nike further claims wherein the non-transitory computer-readable medium includes computer-executable instructions that when executed by the processor cause the processor to 

As to claim 16, Nike further claims wherein the altering of the capture comprises reducing a sampling rate from at least one sensor (cl 7).

As to claim 17, Nike further claims wherein the altering of the capture comprises ceasing capturing data from at least one sensor (cl 8).

As to claim 18, Nike further claims wherein the support structure is a first support structure, the device further comprising a second support structure flexibly coupled to the first support structure (cl 2).

As to claim 19, Nike further claims wherein the support structure is a first support structure, the device further comprising a second support structure flexibly coupled to the first support structure; and wherein the first support structure comprises a first series-connected thermoelectric generator module and the second support structure comprises a second series-connected thermoelectric generator module, each being of the at least two series-connected thermoelectric generator modules (Cl 11).

As to claim 20, Nike further claims wherein the first support structure is connected to the second support structure along a first axis (cl 12).
Response to Arguments
Applicant’s arguments, filed January 12, 2022, have been fully considered and are persuasive.  The rejections under 35 USC 103 and 112 have been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244. The examiner can normally be reached M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J. McCrosky/Primary Examiner, Art Unit 3791